                                          ORDER
Let the Writ   ue.

DATED:



                                      genton,U.S.D.J.
                                           on. U fl


                      WRIT         OF     HABEAS            COUS

The United States of America to Warden of the Northern State Prison

WE COMMAND YOU that you have the body of

                MARK MELVIN, SBI Number 00031 1498C; DOB: 03/31/1979

in the custody of the Northern State Prison, 168 Frontage Road, Newark, NJ 07114, brought to
the United States District Court, MLK Jr. Bldg. & U.S. Courthouse, Room 5C, Newark, New
Jersey, before the Hon. Susan D. Wigenton, on Tuesday, November 12, 2019, at 11:00 a.m.,
for a Violation of Supervised Release Hearing in the abovecaptioned case in the above-
captioned matter.

Immediately upon completion of the proceedings, the Detainee will be returned to said place of
confinement in safe and secure conduct.



WITNESS the Honorable Susan D. Wgenton
United States District Judge
Newark, New Jersey



DATED:                                       WILLIAM T. WALSH
                                             Clerk of the U.S. District Court
                                             for the District of New Jersey


                                             Per:
                                                     Deputy Clerk
